Citation Nr: 1135763	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder, currently rated 50 percent disabling. 

2.  Entitlement to an increased rating for the right shoulder, currently rated 10 percent disabling. 

3.  Entitlement to an extra-schedular rating.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1969 to September 1971.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that in pertinent part denied increased ratings for PTSD and residuals of shell fragment wounds of the right shoulder. 

The Veteran also appealed certain portions of a December 2006-issue rating decision.  The appealed issues were the denial of service connection for tinnitus and balanitis, and the denial of a claim arising under 38 U.S.C.A. § 1151.  During a hearing before the undersigned Veterans Law Judge in April 2011, the Veteran clarified that the earlier-appealed issues are no longer pursued and that the only two issues remaining on appeal are those listed on page 1 of this decision.  

Entitlement to an extra-schedular rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the appeal period, PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: near-continuous anxiety and depression affecting ability to function independently, appropriately and effectively; unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances in a work-like setting.  

2.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name, are not shown.  

3.  A 10 percent schedular rating for Muscle Group IV has been in effect over 20 years and is protected.

4.  X-rays showed multiple densities in the right upper arm. 

5.  Competent medical evidence of shell fragment wound to Muscle Groups I and III has been submitted.  

6.  Shell fragment wound injury to Muscle Group I has been manifested throughout the appeal period by severe injury.

7.  Shell fragment wound injuries to Muscle Groups III and IV have been manifested throughout the appeal period by moderate injury.

8.  The Veteran is right-hand dominant.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 40 percent schedular rating for a severe shell fragment wound injury to Muscle Group I are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5301 (2010).

3.  The criteria for a separate 10 percent schedular rating for a severe shell fragment wound injury to Muscle Group III are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5303 (2010).

4.  The criteria for a schedular rating greater than 10 percent for a shell fragment wound injury to Muscle Group IV are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the Veteran in April and June 2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with additional notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice of these provisions was provided in April and June 2009. 

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records and examination reports.  A hearing was provided.  The claimant was afforded VA medical examination.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained (although they did argue that a PTSD examination report is erroneous).  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

PTSD

PTSD has been rated 50 percent disabling for the entire appeal period under Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), PTSD will be evaluated in accordance with the General Rating Formula for Mental Disorders.  Under that formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In December 2006, service connection for PTSD was granted and an initial 30 percent rating effective from March 14, 2005, was assigned based on evidence of anger and irritability, poor personal hygiene, poor insight and judgment, and a Global Assessment of functioning (hereinafter: GAF) score of 55.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occassional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125 (2010).  The Veteran did not appeal that decision. 

A March 2007 VA mental health note is significant in that it notes that the Veteran had "very poor hygiene."  In an April 2007 rating decision, the RO granted a 50 percent rating for PTSD effective from March 14, 2005.  

In December 2008, a VA treating psychiatrist assigned a GAF score of 55 for PTSD.  The psychiatrist also found a depressive/anxiety disorder, not otherwise specified.  

In April 2009, the Veteran requested an increased rating.  He underwent a VA examination in July 2009.

A July 2009 VA PTSD compensation examination report reflects that the Veteran was receiving treatment for PTSD at a VA clinic.  During the examination, the Veteran reported that he retired from working in 1997, but then explained that he stopped working because he could not get along with others.  The examiner noted intact judgment and insight, but moments of intense rage or a wish to die.  His symptoms required ongoing medication and counseling.  The examiner assigned a GAF score of 60 and mentioned that the Veteran was moderately impaired by PTSD.  

In April 2011, VA informed the Veteran that an application for vocational rehabilitation was denied because employment was not feasible. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge that he received all PTSD treatment from a VA PTSD clinic.  He testified that he retired from working in 1997 and that he had been an over-the-road truck driver.  He testified that customers complained about him, so he was terminated from his trucking employment.  He testified that he is irritable and angry most of the time and that he has memory problems.

The facts above reflect that throughout the appeal period, PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  These impairments are due to such symptoms as: near-continuous anxiety and depression affecting ability to function independently, appropriately and effectively; unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  

The criteria for a 100 percent rating are not more nearly approximated because total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name, is not shown.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that it favors the claim.  An increased (70 percent) schedular disability rating for PTSD must therefore be granted.  

Right Shoulder

The right shoulder has been rated 10 percent disabling under Diagnostic Code 5304 during the entire appeal period.  Diagnostic Code 5304 refers to Muscle Group IV.  This muscle group stabilizes the shoulder against injury in strong movements, holding of head of humerus in socket; abduction; outward rotation; and inward rotation of arm.  The muscles included in this group are intrinsic muscles of the shoulder girdle: (1) the supraspinatus; (2) the infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis.  

A February 1979 VA examination reflects that the Veteran is right-hand-dominant and that he sustained a shell fragment wound to the right shoulder in Vietnam.  An initial RO rating in August 1979 established service connection and a noncompensable rating for a scar over the right shoulder.  The rating decision notes that the service treatment reports (STRs) are missing and cannot be located.  The decision notes that the Veteran received the Purple Heart Medal for wounds in combat.  VA X-rays showed retained foreign body "densities" overlying the right upper one-fourth of the humerus.  The number of densities was not identified.  The term "densities" with no specific number, strongly suggests to the Board that minute, multiple fragments were seen on X-ray.  

When rating multiple muscle groups the principles of combined ratings for muscle injuries must be considered.  See 38 C.F.R. § 4.55 (2010).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).  

According to § 4.56, an open or comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved, unless for certain locations the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2010).  In this case, because no open or comminuted fracture has been attributed to the gunshot wound, this subsection does not apply.  

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2010).  This section appears to apply to the instant case, as the evidence establishes a through-and-through injury with damage to Muscle Groups I and III.  In addition service connection for injury to Muscle Group IV has been in effect over 20 years.

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of symptoms of muscle wounds, particularly lower threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings should include small or linear entrance and (if present) exit scars, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d) (1), (2).  According to 38 C.F.R. § 4.73, Diagnostic Code 5304, moderate disability to the muscle group warrants a 10 percent rating. 

The type of injury associated with a moderately severe muscle disability is described as being from through-and-through or deep penetrating wounds by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History should include prolonged hospitalization in service for treatment of the wound and consistent complaints of the cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Tests of strength, endurance, or coordination movements compared with the corresponding muscles of the uninjured side demonstrate positive evidence of impairment.  Palpation of the muscles shows loss of deep fascia or of muscle substance or soft flabby muscles in the wound area, with moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  38 C.F.R. § 4.56(d) (3) (2010).  According to Diagnostic Code 5304, a moderately severe muscle group injury warrants a 20 percent rating on the dominant side.  

The type of injury associated with a severe disability of muscles includes a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The history and complaint should include cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the track of the missile.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  Palpation of the muscles shows loss of deep fascia or of muscle substance or soft flabby muscles in the wound area.  38 C.F.R. § 4.56(d) (4).  

According to 38 C.F.R. § 4.56 (d) (4) (A), where there is X-ray evidence of minute, multiple scattered foreign bodies, this will be considered as a sign of a severe muscle disability under § 4.56 (d) (4), as this indicates intermuscular trauma and explosive effect of the missile.  According to Diagnostic Code 5304, a severe disability of the muscles warrants a 30 percent rating on the dominant side.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  The Veteran's chief complaints concerning the right shoulder and arm are extensive pain on use and weakness, when compared to the left side.  Thus, fatigue-pain, a cardinal sign of muscle disability, is shown.  Moreover, the STRs reflect a through and through or deep penetrating wound due to high velocity missile.  Objective findings do not show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the track of the missile.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side do not indicate severe impairment of function.  Palpation of the muscles does not show loss of deep fascia or of muscle substance or soft flabby muscles in the wound area.  However, and most significantly, X-rays do show minute, multiple scattered foreign bodies over the upper one-fourth of the humerus.  

Applying the above rules, the Board finds that the requirements for a single 10 percent rating are more nearly approximated for Muscle Group IV, as service connection and a 10 percent rating for Muscle Group IV have been in effect over 20 years and are protected.  

An April 2009 VA X-ray showed a small piece of shrapnel in the right upper arm.  The examiner did not address the fact that earlier X-rays showed "densities."  

According to a May 2009 VA muscle compensation examination report, however, the examiner reported that only Muscle Groups I and III were damaged or destroyed.  Muscle Group IV was not mentioned.  The examiner measured a 6-inch vertical scar on the lateral right shoulder.  There was 4/5 muscle strength and painful movement and slight limitation of motion of the right arm.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge that he has right shoulder pain all the time and the right shoulder is weaker than the left.  He testified that his pain pills put him to sleep.  He testified that the scar can be tender to the touch.  

Because Muscle Group IV was not found to be injured by the May 2009 VA examiner, the Board must deny a rating greater than the 10 percent rating already assigned.  Because that rating is protected, it cannot be reduced.  A disability which has been continuously rated at any evaluation for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based upon fraud.  38 C.F.R. § 3.951(b) (2010).

However, turning to Muscle Group I, because minute, multiple scattered foreign bodies were shown on X-ray, the criteria of a 40 percent rating are more nearly approximated, as minute, multiple scattered foreign bodies shown on X-ray are a sign of a severe muscle injury and must be rated as such.  

Turning to Muscle Group III, this is a through-and-through muscle injury that must be rated at least at the moderate level.  38 C.F.R. § 4.56(b).  Therefore, a separate 10 percent rating will be assigned under Diagnostic Code 5203.  The assignment of a 10 percent rating under 5303, along with an already 10 percent rating assigned under Diagnostic Code 5304 does not violate the special restrictions for rating multiple muscle groups that act on a single joint, set forth at 38 C.F.R. § 4.55 (d), because when they are combined, the resulting rating remains lower than the maximum evaluation offered for unfavorable ankylosis of the right (dominant shoulder) under Diagnostic Code 5200.  The separate rating awarded for Muscle Group I is specifically exempted from this restriction.  

There is no evidence that the residuals of the shell fragment wound have caused any nerve or vascular disability.  The shell fragment wound scar appears to be well healed and non-tender.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  


ORDER

A 70 percent schedular rating for PTSD is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 

A separate 40 percent schedular rating for Muscle Group I is granted, subject to the laws and regulations governing payment of monetary benefits.  

A separate 10 percent schedular rating for Muscle Group III is granted, subject to the laws and regulations governing payment of monetary benefits.  

A schedular rating greater than 10 percent for Muscle Group IV is denied.  






REMAND

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reasonably raise the question of unemployability, as the claimant has testified that he was terminated from employment for inability to deal with customers.   

Accordingly, the case is REMANDED for the following action:

The AMC should develop a TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  Following that action, if TDIU is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


